Citation Nr: 1243599	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  06-39 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

Entitlement to a rating in excess of 20 percent for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from September 1967 to May 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision of the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO).  In November 2008, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  The case was before the Board in February 2009, when the matter was remanded for further development.  

In February 2009, the Board also remanded the matters of service connection for a right shoulder disability, a left shoulder disability, bilateral hearing loss, and migraines, and a claim to reopen a claim of service connection for a psychiatric disorder for issuance of a statement of the case on those matters (in accordance with Manlincon v. West, 12 Vet. App. 238 (1999)).  A statement of the case (SOC) on those matters was issued in August 2011; the Veteran did not thereafter perfect an appeal in those matters by submitting a substantive appeal,. and they are not before the Board.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) (raised in the context of the increased rating claim) is being  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

The Veteran's service connected low back disability is not shown to have been manifested by severe limitation of lumbar spine motion; from September 23, 2002 severe lumbosacral strain, severe intervertebral disc syndrome with recurring attacks with intermittent relief, neurological symptoms warranting a separate compensable rating, or incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks during the past year are not shown; from September 26, 2003 forward flexion of the thoracolumbar spine limited to 30 degrees or less and/or ankylosis of the thoracolumbar spine are not shown;


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the Veteran's service connected low back disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5292, 5293, 5295 (prior to September 23, 2002); Code 5293 (from September 23, 2002 through September 25, 2003); Codes 5237, 5242, 5243 (from September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The appellant was advised of VA's duties to notify and assist in the development of the claim by letters in February 2005, September 2008, and May 2010.  While he may not have received complete notice prior to the initial rating decision, September 2008 and May 2010 letters provided all essential notice prior to the readjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  They provided notice of what was needed to substantiate an increased rating claim and explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  October 2008 and August 2011 supplemental statements of the case (SSOC) readjudicated the matters after the appellant and his representative responded and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (a VCAA timing defect is cured by issuance of fully compliant notification followed by readjudication of the claim); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in February 2002, May 2004, September 2005, and July 2010.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

B. Legal Criteria, Factual Background, Analysis

In his February 2001 claim for increase the Veteran stated that he was having more problems with his back, that he had very limited range of motion, that he found it very hard to bend over far/touch his knees, that it hurt, and that he had problems sleeping due to pain and could not walk for more than a couple of blocks before the spasms and pain got too bad and he had to stop.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 

The regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While the evaluation of a service-connected disability requires a review of the appellant's medical history with regard to that disorder, the Court has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an important factor of disability from arthritis and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss due to pain on motion is alleged, 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

The criteria for rating disabilities of the spine were revised twice during the evaluation period, from their effective dates the Veteran is entitled to a rating under the revised criteria if such are more favorable.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

The Veteran's service connected low back disability is currently rated 20 percent disabling under Code 5242 (for degenerative arthritis of the spine).  

Under Code 5292, as in effect prior to September 26, 2003, a 20 percent rating is to be assigned for moderate limitation of motion of the lumbar spine.  A 40 percent rating is to be assigned when limitation of lumbar motion is severe.  38 C.F.R. § 4.71a.

Under Code 5295 (for lumbosacral strain) as in effect prior to September 26, 2003, a 20 percent rating was warranted when there was muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position.  A 40 percent rating required severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion.  40 percent is the maximum rating under this code.  Under 38 C.F.R. §4.71a,

Under Code 5293 (for lumbosacral disc disease) as in effect prior to September 23, 2002, a 20 percent rating was warranted when intervertebral disc syndrome was moderate, with recurring attacks of pain.  When severe, with recurring attacks and intermittent relief a 40 percent rating was warranted.  Pronounced disc disease with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief warranted a 60 percent rating.  38 C.F.R. § 4.71a.

Under revisions effective September 23, 2002, Code 5293 provided that intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is to be assigned.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is appropriate.  A 10 percent evaluation is for assignment with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months. 

Note (1) following provided: That an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. " Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

Note (2) provided: When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes. Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes. 

The criteria for rating disabilities of the spine, including intervertebral disc syndrome, were again revised effective September 26, 2003.  The revised criteria provide that the following General Rating Formula for Diseases and Injuries of the Spine is to be used for evaluating diseases and injuries of the spine under codes 5235 to 5243 (unless a rating for intervertebral disc syndrome under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes results in a higher rating), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

For thoracolumbar spine disability, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50  percent rating.  Forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  

Note (1) following provides: Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) provides  For VA compensation purposes, normal forward flexion of thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 
Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

The following ratings apply when rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes 

With incapacitating episodes having a total duration of at least six weeks during the past 12 months 60 percent; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months 40 percent; With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, 20  percent.  38 C.F.R. § 4.71a, Codes 5235 - 5243 (2012). 

The criteria for rating lower extremity neurological impairment are at 38 C.F.R. § 4.124a, Code 8520.  Complete paralysis of the sciatic nerve warrants an 80 percent rating.  Incomplete paralysis is rated 60 percent when severe, with marked muscular atrophy, 40 percent if moderately severe, 20 percent when moderate, and 10 percent when mild. 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, as well as in "Virtual VA" (VA's electronic data storage system, which at this time contains no pertinent evidence or information), with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

On February 2002 VA examination, the Veteran complained of back pain, weakness, fatigue, and flare-ups with activity, usually from standing, walking, lifting, or bending.  On examination, his muscle condition was average.  He limped, attributing it to back and lower extremity pain.  He was able to rise on his toes and heels and could flex forward and reach his lower tibia.  Percussion of the flexed spine was not painful.  Back motion allowed flexion to 80 degrees, extension to 5 degrees, rotation to 15 degrees bilaterally, and lateral bending to 20 degrees bilaterally.  There was some moderate pain with these movements.  Alignment of the spine was okay.  Reflexes were normal at the knees and ankles and extensor muscles, and sensation was normal at the lower legs and feet.  Calf circumference was equal.  Straight leg raising was easily tolerated to 80 degrees bilaterally.  X-rays reportedly revealed disc degeneration.  The assessment was chronic pain over the entire thoracic and lumbar spine, with continuing symptoms diagnosed as chronic muscular strain superimposed on degenerative instability, and lumbar nerve roots probably okay.  

On May 2004 VA spine examination, the Veteran indicated that he could walk about two miles, rest, and then walk another 2 miles.  On examination, he was well developed but ambulated quite slowly and lowered himself into the examination chair slowly.  He disrobed without evidence of significant pain.  He had straight line vertical alignment of his spine with no evidence of significant scoliosis, but he had a marked hyperlordosis in the upper lumbar region.  There was tenderness from approximately L1 to L3.  Forward flexion was to 51 degrees with marked pain and spasm in the lumbar region at 51 degrees.  Extension was to 28 degrees.  Left lateral flexion was to 18 degrees, limited by pain at 18 degrees.  Right lateral flexion was to 30 degrees with pain at 30 degrees.  Left lateral rotation was to 18 degrees with significant muscle spasm in the lumbar section at 18 degrees.  Right lateral rotation was to 18 degrees, also with pain, but without spasm, identified at 18 degrees.  Neurological function of the lower extremities revealed deep tendon reflexes of the patellar and Achilles tendons to be 2/4 symmetrically.  Muscle strength against resistance to quadriceps  and hamstrings function was 5-/5 symmetrically.  Sensory function was entirely intact to both lower extremities.  The assessment was chronic back strain which was somewhat limiting in the Veteran's physical activity capabilities.  

On May 2004 VA aid and attendance examination, the Veteran reported having difficulty doing anything that required bending or lifting.  He worked cleaning pots and wiping tables in a cafeteria.  On examination, his gait was normal, strength was 5/5 to all extremities, and deep tendon reflexes were 5/5 to all extremities.  The assessment was chronic low back pain which the Veteran complained was limiting his lifestyle and causing him significant difficulty with bending or lifting.  The examiner stated that the Veteran's chronic pain problems, including in his lower back, neck, and left shoulder, severely inhibited his ability to be active in his life, but that his low back pain was not the most limiting factor.  

In September 2004, the Veteran stated that bending causes severe pain and that daily chores where he has to bend are almost impossible.  P.W. reported that she observed the Veteran to have trouble bending to do tasks, that he had pain and discomfort, and that he had days when he had trouble getting out of bed.  S.S. noted that in his job in a cafe setting, the Veteran could not do heavy lifting due to his back.  He could not do any low work (without a great deal of leg and back pain) and had difficulty getting up off the floor.  

In January 2005, Social Security Administration found the Veteran to continue to be disabled with a primary diagnosis of marked cervical spondylosis and secondary diagnosis of disorders of the back (discogenic and degenerative).  

On September 2005 VA spine examination, the Veteran stated that since the May 2004 examination, his back was the same, with a sense of pain radiating from the lower back and now extending up to include the cervical spine region.  He indicated that he had been forced into medical retirement from a government agency due to the condition of his spine.  His current employment in a cafe setting did not require heavy lifting or carrying.  He denied bowel or bladder incontinence and erectile dysfunction.  Radiation complaints were described as muscle spasms down the posterior aspects of both legs as far as his knees, with frequent muscle cramping.  He did not have a history of incapacitating episodes in the last 12 months.  

On examination, the Veteran was described as well developed but uncomfortable appearing.  He appeared to have significant stiffness of his lower spine as he rose from the seated position, and appeared to have a pelvic tilt which caused an appearance of scoliosis and a slight compensatory tilting of the head to the right and forward.  Thoracolumbar spine flexion was to 56 degrees with pain at the endpoint, and no change after 5 repetitions.  Extension was to 21 degrees with pain at the endpoint.  After 5 repetitions, extension was to 17 degrees with a denial of significant pain.  Left lateral flexion was to 18 degrees with pain reported at 18 degrees.  After 5 repetitions, it was to 20 degrees with no change.  Left lateral rotation was to 25 degrees with pain reported at 25 degrees.  After 5 repetitions, it was to 27 degrees with no change.  Left lateral rotation was to 6 degrees with pain at 6 degrees.  After 5 repetitions it was to 5 degrees with no change.  Right lateral rotation was to 20 degrees with pain reported at 20 degrees, including after 5 repetitions.  

Deep tendon reflexes were 2/4 and symmetrical at the patellar tendon and symmetrical at the Achilles tendon.  Sensory function was completely intact.  Muscle strength against strong resistence for the quadriceps and hamstring muscles was 5-/5 symmetrically.  X-rays revealed mild disc space narrowing at L4-5, and mild lumbar spurring.  The assessment was degenerative joint disease with range of motion restrictions of the lumbosacral spine.  It was not possible for the examiner to state to what extent or in what degrees there was additional functional or range of motion loss during flare-ups without resorting to mere speculation.  

At the November 2008 videoconference hearing before the undersigned, the Veteran testified that he cannot bend much due to his back, and that he cannot sit in one spot for too long or his legs would cramp up.  He stated that he cannot cut his toenails and has problems reaching up to the sky.  He could not feel his right side anymore, as it was really kind of dead and very weak.  He would get sharp pains and numbness on his legs to his back and right side.  He also got tingling.  He had difficulty standing and could stand for maybe 30 minutes on average, and sit for about 15-20 minutes before having to get up and move around.  He was not working as he could not get a job due to his back.  His work since losing his job at a federal agency in 1987 had been in programs, just to keep him busy.  No doctor had ever prescribed bedrest for his back.  

On July 2010 VA neurology examination, the examiner noted that no neurological abnormalities related to the spine condition were noted on VA examinations in 1972, 1998, or 2002.  The examiner also stated that the Veteran had no record of or current examination findings suggestive of sciatica, and that he did not have incapacitating episodes of intervertebral disc syndrome in 2002 or currently.  The Veteran complained of constant low back pain that went away for a while when he got shots in his back.  He reported aching low back pain, and stated that his low back felt worse in the mornings because it was stiffer in the mornings and hurt to move.  He described low back flare-ups as moderate and occurring every 2 to 3 weeks and lasting for hours.  He denied a history of urinary incontinence, urgency, retention, and frequency, and fecal incontinence.  He denied numbness and paresthesias, leg or foot weakness, and unsteadiness.  He denied fatigue but reported decreased motion, stiffness, weakness, spasm, and spine pain across his low back which was constant and mild now but worse in the winter.  He reported a mild aching pain that occurred daily for months that occurred daily.  He reported radiation, with pain in both knees that was getting worse.  He denied pain or numbness in his thighs or upper legs, but sometimes got cramps in his calf muscles when he walked.  There were no incapacitating episodes of spine disease.  He was able to walk 1-3 miles.  

On examination, his spine posture was normal with symmetrical appearance.  He had a slightly wide gait but not from a gait disorder that would be related to the claimed spine condition.  There were no abnormal spinal curvatures, including no lumbar lordosis, list, or scoliosis.  He did not have thoracolumbar spine ankylosis.  Thoracolumbar spine active motion included flexion to 70 degrees, extension to 10 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 20 degrees, with no objective evidence of pain on active range of motion.  Detailed reflex examination findings were all normal at 2+ in the knees and ankles, and the Veteran was able to plantar flex, which was normal.  No sensory nerves were affected in the right or left lower extremity.  Vibration, pain/pinprick, position sense, and light touch were all normal, and there was no dysesthesias.  Detailed motor examination was 5 (active movement against full resistance) for flexion and extension of the hips and knees, and for ankle dorsiflexion and plantar flexion, and in great toe extension.  Muscle tone was normal and there was no muscle atrophy.  Testing for non-organic physical signs revealed some intermittent give-way weakness, mostly in the upper extremities, but muscle tone and circumferences were symmetric and deep tendon reflexes were symmetric and normal.  

September 2008 lumbar spine X-rays revealed unusually mild changes.  Endplate sclerosis with anterior osteophyte formation and multilevel facet joint hypertrophy, with an overall configuration which was considered mild for a person of the Veteran's age, were reported.  The Veteran reported he was not being currently employed and that he was medically retired in 1987 because his back gave out.  The diagnoses were lumbar strain; age related degenerative disc disease of the spine; and low back strain superimposed on degenerative instability.  The examiner indicated that there was no peripheral, spinal, or central neuropathy found on examination.  The examiner indicated that there were no effects on usual occupation or usual daily activities.  

A rating in excess of 20 percent for low back disability under the criteria in effect prior to September 23, 2002 requires severe limitation of motion of the lumbar spine (Code 5292), or severe lumbosacral strain with listing of the spine, positive Goldthwaite's sign, marked limitation of forward bending, narrowing of the joint space, or abnormal mobility with forced motion (Code 5295); or severe intervertebral disc syndrome with recurring attacks and only intermittent relief (Code 5293), none of which is shown.  The Veteran's 2002 examination showed flexion to 80 degrees with moderate pain with that and other movements, and his nerve roots were felt to be probably okay.  Severe lumbosacral strain was not reported.  On May 2004 examination, thoracolumbar spine flexion was to 51 degrees and strength and deep tendon reflexes were 5/5.  On September 2005 examination, flexion was to 56 degrees.  Deep tendon reflexes were 2/4 and symmetrical and sensory function was intact.  On July 2010 examination thoracolumbar spine flexion was to 70 degrees.  Detailed reflex findings were all normal at the knees and ankles and the Veteran could plantar flex (normally).  No lower extremity sensory nerves were affected.  These findings are consistent with the criteria for a 20 percent rating based on limitation of motion or under the criteria for rating lumbosacral strain.  Severe limitation of lumbar spine motion, or severe lumbosacral strain, or severe intervertebral disc syndrome, which would warrant a 40 percent rating under Codes 5292, 5295, or 5293, is not shown or nearly approximated. 

Effective September 23, 2002, the rating schedule provides for intervertebral disc syndrome to be rated either on the basis of the total duration of incapacitating episodes over the past 12 months, or by combining separate evaluations for orthopedic and neurologic manifestations, whichever method results in a higher evaluation.  Here, the medical and lay evidence indicates that there have been no incapacitating episodes related to any intervertebral disc syndrome at any time since September 23, 2002.  The 2010 VA examiner noted that the 2002 VA examination report showed no neurological abnormalities.  Moreover, the Veteran indicated during on 2010 examination that he had had no incapacitating episodes, and the examiner found no neuropathy on examination.  Therefore, assigning a rating in excess of 20 percent on the basis of incapacitating episodes at any time from September 23, 2002 forward is not indicated. 

The orthopedic manifestations of the Veteran's service connected disability are no more than moderate at worst, warranting no more than a 20 percent rating.  This 20 percent rating may be combined with a rating for the neurological manifestations of the disability.  However, no examination has found compensable neurological impairment.  Therefore, a separate rating under Code 8520 (which would be combined with the rating for orthopedic manifestations) is not warranted. 

Under the most recent revision (effective September 26, 2003), intervertebral disc syndrome (Code 5243) may be rated either under the General Rating Formula for Diseases and Injuries of the Spine or based on incapacitating episodes, whichever method results in the higher rating.  As incapacitating episodes are not shown, rating on that basis is not indicated.  Under the General Rating Formula, a rating in excess of 20 requires ankylosis or limitation of thoracolumbar spine forward flexion to 30 degrees or less.  Range of motion testing on VA examinations in 2004, 2005, and 2010 did not reveal limitation of motion to such extent, and ankylosis (fixation) of the spine is not shown.  Consequently a rating in excess of 20 percent under the General Rating Formula is not warranted.  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 have been considered.  However, given the remaining functional ability shown, including as represented by the muscle strength and tone findings and the lack of atrophy, a schedular rating higher than 20 percent is not warranted under any applicable schedular criteria.  

Extraschedular Consideration

The Board has considered whether this case warrants referral for consideration of an extraschedular rating.  Whether referral for an extraschedular rating is warranted requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. At 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, the schedular are adequate, and referral for extraschedular consideration is not required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Here, there is no objective evidence or allegation in the record of symptoms of and/or impairment due to low back disability not encompassed by the criteria for the 20 percent rating assigned.  Therefore, the schedular criteria are not inadequate.  Accordingly, referral for extraschedular consideration is not warranted.

The preponderance of the evidence is against this claim.  Therefore, the appeal in the matter must be denied. 
ORDER

A rating in excess of 20 percent for a low back disability is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id at 453-54.

Here, the RO denied a TDIU during the course of the Veteran's claim, in February 2008.  However, that was more than 4 1/2 years ago, and the evidence received since then was not considered in that determination.  This includes the Veteran's November 2008 testimony that he was not working, as he could not get a job due to his back, and that his recent work was just to keep him busy, and his July 2010 report on VA examination that he had not been working and was medically retired because his back gave out.  Under Rice, such evidence re-raises the matter of entitlement to a TDIU rating in the context of the increased rating claim, and the Board is required to remand for RO development and adjudication of the newly raised TDIU claim.  

Accordingly, the case is REMANDED for the following: 

1.  The RO should provide the Veteran with a TDIU application form for his completion, and send him a VCAA notice letter notifying him and his representative of what is necessary to substantiate a claim for TDIU.  The notice must also explain what information or evidence the Veteran must provide, and what information or evidence VA will attempt to obtain on his behalf (and advise the Veteran how an effective date would be assigned).  The Veteran and his representative should be given the opportunity to respond. 

2.  The RO should then fully develop and adjudicate the matter of the Veteran's entitlement to a TDIU rating.  If the determination is denied, and if he timely files a notice of disagreement, the RO should issue an appropriate SOC in the matter and afford the Veteran and his representative the opportunity to respond (perfect an appeal in the matter).  If this occurs, the matter should be returned to the Board.  [The Veteran should be advised that this matter will only be before the Board if he timely perfects an appeal of an adverse determination by the RO.] 

The purpose of this remand is to ensure compliance with the instructions of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


